 1 LAURA LESKINEN, IN PRO PER
   PO BOX 6208
 2 FOLSOM, CA 95763
   1-410-259-6794
 3

 4 MCGREGOR W. SCOTT
   United States Attorney
 5 JOSEPH B. FRUEH
   Assistant United States Attorneys
 6 501 I Street, Suite 10-100
   Sacramento, CA 95814
 7 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 8 Facsimile: (916) 554-2900

 9 Attorneys for Defendant
   SONNY PERDUE
10 Secretary of the United States Department of Agriculture

11

12                              IN THE UNITED STATES DISTRICT COURT

13                                EASTERN DISTRICT OF CALIFORNIA

14

15   LAURA LESKINEN,                                 Case No. 2:18-cv-00453-TLN-KJN (PS)

16                               Plaintiff,          STIPULATION AND ORDER FOR
                                                     CONTINUING DEFENDANT SONNY
17                         v.                        PERDUE’S RESPONSE TO COMPLAINT

18   SONNY PERDUE, Secretary of the United
     States Department of Agriculture,
19
                                 Defendant.
20

21

22

23

24

25

26
27

28



30
 1          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 2 Defendant Sonny Perdue’s response to the Complaint shall be filed no later than 21 days from the date

 3 of the Court’s Order resolving Plaintiff’s Motion for Reconsideration (ECF No. 29), which Motion is

 4 noticed for a hearing on November 1, 2018. This Motion seeks to, among other things, enlarge the

 5 scope of the operative Complaint to include a claim under Title I of the Civil Rights Act of 1991 as a

 6 companion to Plaintiff’s claim under Title VII of the Civil Rights Act of 1964.

 7          The reasons for this Stipulation are as follows:

 8          1.     On September 14, 2018, the Court filed an Order (ECF No. 28) adopting the Findings and

 9 Recommendations of the Magistrate Judge and dismissing all claims and defendants except Plaintiff’s

10 Title VII claim against Defendant Sonny Perdue, in his official capacity as Secretary of the United

11 States Department of Agriculture. The Order directed the Secretary to respond to the Complaint, as

12 narrowed, within 21 days.

13          2.     On September 24, 2018, Plaintiff filed a Motion for Reconsideration (ECF No. 29) of that

14 Order and noticed her Motion for a hearing on November 1, 2018.

15          3.     Because Plaintiff’s Motion seeks to enlarge the scope of the claims against the Secretary

16 in the operative Complaint, continuing the Secretary’s response to the Complaint until 21 days after the

17 Court resolves Plaintiff’s Motion will promote efficiency and conserve resources.

18 Dated:
                                                  [See ECF No. 31]
19                                                LAURA LESKINEN
                                                  Plaintiff (Pro Se)
20

21 Dated:                                         MCGREGOR W. SCOTT
                                                  United States Attorney
22
                                          By:     [See ECF No. 31]
23                                                JOSEPH B. FRUEH
                                                  Assistant United States Attorney
24
                                                  Attorneys for Defendant
25                                                SONNY PERDUE, Secretary, U.S. Dep’t of Agriculture
26 IT IS SO ORDERED
27 Dated: October 3, 2018

28


      STIPULATION AND ORDER FOR CONTINUING DEFENDANT     1
30    SONNY PERDUE’S RESPONSE TO COMPLAINT
